Citation Nr: 1010841	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-30 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to payment of additional disability compensation 
for a dependent spouse prior to July 1, 2006.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  


FINDINGS OF FACT

1.  The Veteran married his wife in October 1964.  

2.  A rating decision in July 2004 assigned disability 
ratings that, for the first time, resulted in a combined 
rating of at least 30 percent.  The Veteran was notified in 
July 2004 that he may be entitled to additional benefits for 
dependents and he was provided a VA Form 21-686c to submit 
necessary information.  

3.  A VA Form 21-686c containing required information 
regarding the Veteran's wife was not received until July 
2006.  


CONCLUSION OF LAW

The criteria for an effective date prior to July 1, 2006, for 
payment of additional compensation for a dependant spouse are 
not met.  38 U.S.C.A. § 1115 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.401(b) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

This case is one in which the law is dispositive of the 
issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under 
such circumstances, the duties to notify and assist are not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
Further, VA has no duty to assist the veteran in obtaining 
evidence where, as here, there is no reasonable possibility 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).

However, in a September 2008 statement of the case, the RO 
informed the Veteran of the provisions of 38 C.F.R. § 3.401 
which identify the criteria for establishing the effective 
date for the award of additional disability compensation for 
a dependant spouse.  

The Veteran has been provided the opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  The Board finds that there is sufficient 
evidence to make a determination in this case, and the 
veteran is not prejudiced by a decision at this time.

Earlier Effective Date

The law provides that a veteran who is entitled to 
compensation, and whose disability is rated not less than 30 
percent, shall be entitled to additional compensation for 
dependents.  38 U.S.C.A. § 1115.  

38 C.F.R. § 3.401(b) provides that the effective date for 
payment of additional compensation for dependents shall be 
the latest of the following dates:

(1)  Date of claim.  This term means the following, listed in 
their order of applicability: (i)  Date of veteran's 
marriage, if the evidence of the event is received within 1 
year of the event; otherwise  (ii)  Date notice is received 
of the dependent's existence, if evidence is received within 
1 year of the Department of Veterans Affairs request.  (2)  
Date dependency arises.  (3)  Effective date of the 
qualifying disability rating provided evidence of dependency 
is received within 1 year of notification of such rating 
action.  (4)  Date of commencement of veteran's award.  

The essential facts in this case are not in dispute.  In June 
2002, VA received a VA Form 21-526, application for claims of 
service connection, from the Veteran.  On the form, the 
Veteran indicated that he was married, and he submitted a 
copy of the marriage certificate, which documents that the 
Veteran married in October 1964.  In an April 2003 rating 
decision, the RO granted service connection for diabetes with 
erectile dysfunction and assigned a rating of 20 percent, 
effective June 10, 2002.  

In February 2004, the Veteran filed an informal claim of 
service connection for hypertension and neuropathy of the 
feet.  In a June 2004 rating decision, the RO granted service 
connection for peripheral neuropathy of the right and left 
lower extremities and assigned 10 percent ratings for each 
lower extremity, effective June 10, 2002.  Based on this 
rating decision, the Veteran's combined rating was 40 percent 
effective from June 10, 2002.  In the notification letter 
that accompanied the July 2004 decision, the RO informed the 
Veteran that he was now eligible to add dependents to his 
award and instructed him to submit a VA Form 21-686c 
Declaration of Status of Dependents in order to obtain those 
benefits.  The letter also informed the Veteran that unless 
the form was received within one year of the letter, the 
benefits would only be payable effective the date the form 
was received.  

In July 2006, the Veteran filed a VA Form 21-686c.  
Additional disability compensation for a dependant spouse was 
then awarded effective July 1, 2006.  The Veteran contends 
that an earlier effective date is warranted.   

After review of the evidence, the Board finds that an 
effective date earlier than July 1, 2006, is not warranted.  
The Veteran was clearly notified in July 2004, when he first 
was eligible to receive additional benefits for his 
dependents, that he needed to submit a VA Form 21-686c in 
order to obtain additional benefits for dependents and that 
he needed to submit this form within a year in order to 
receive benefits effective from June 2002.  The Veteran did 
not file the requested form until July 2006, approximately 
two years after the July 2004 notice letter that requested 
that evidence, however.  

The Board has considered the Veteran's arguments and his 
contention that VA was previously aware of his wife's 
dependency status.  Although he did notify VA several years 
previously that he was married, VA required current 
information in that regard because the status of a Veteran's 
dependents frequently changes, particularly after the passage 
of several years.  It is the Veteran's responsibility to 
provide information requested by VA.  See 38 U.S.C.A. § 
5107(a) (a claimant has the responsibility to present and 
support a claim for benefits under laws administered by the 
Secretary).  Accordingly, because the required evidence of 
the Veteran's wife's dependency status was not received by VA 
until July 2006, an effective date earlier than July 1, 2006, 
cannot be assigned for the additional compensation based on 
the dependency.  


ORDER

An effective date earlier than July 1, 2006, for additional 
compensation based on a dependent spouse is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


